 1                                                                         JS-6
 2
 3
 4
 5
 6                    UNITED STATES DISTRICT COURT
 7       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 8
 9 DR. NOREEN BARAJAS-MURPHY,               Case No. 2:19-cv-06447 AB (SSx)
10
               Plaintiff,                   [PROPOSED] ORDER GRANTING
11                                          DISMISSAL OF ACTION
         v.                                 WITHOUT PREJUDICE
12
   ONLINE LEARNING CONSORTIUM,              Honorable Andre Birotte, Jr.
13
   INC., a Massachusetts corporation and
14 DOES 1-10,
15             Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

                 ORDER GRANTING DISMISSAL OF ACTION WITHOUT PREJUDICE
1        The Court having reviewed the Stipulation of Dismissal of Action Without
2 Prejudice,
3        IT IS ORDERED as follows:
4        1.      That this action be dismissed without prejudice in its entirety; and
5        2.      Each party shall bear their own attorneys’ fees and costs.
6
     IT IS SO ORDERED.
7
8 Dated: September 25, 2019
                                                  The Honorable Andre Birotte, Jr.
9
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
               [PROPOSED] ORDER GRANTING DISMISSAL OF ACTION WITHOUT PREJUDICE
